The Vice Chancellor :
The defendant has answered *116so fully in relation to the dissolution of his partnership with Ferguson on the twenty-fourth day of November one thousand eight hundred and forty-one and has so positively denied throughout his answer that he had any interest in the business as a partner after such period that I do not see the propriety of allowing the first and second exceptions. It seems to me that all that is material about these two excep- ■ tions are answered in the twelfth and thirteenth and in the 16th, 18th and 19th folios of the answer. If, according to the denials, the defendant had no interest in the partnership property or business after the twenty-fourth day of November, then it is not material to know what the value of the property in the store was in the month of March one thousand eight hundred and forty-two when this bill was filed or the quantities of goods purchased by the continuing firm. He says the purchases were made altogether by Ferguson and not by him, nor on his credit but for Ferguson and William Slosson who composed the firm after the twenty-fourth day of November one thousand eight hundred and forty-one. If the defendant should be required to answer further he could but add to what he has already said, in order to be consistent, that which would be immaterial to the complainant to know.
Order, that the exceptions to the master’s report be allowed, with costs to be taxed.